965 A.2d 112 (2009)
198 N.J. 2
In the Matter of Anthony F. NATALE, an Attorney at Law.
D-74 September Term 2008.
Supreme Court of New Jersey.
February 10, 2009.

ORDER
ANTHONY F. NATALE of CRANFORD, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the District of New Jersey to one count of conspiracy to commit wire fraud contrary to 18 U.S.C. § 1343, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ANTHONY F. NATALE is temporarily suspended from the practice' of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANTHONY F. NATALE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANTHONY F. NATALE comply with Rule 1:20-20 dealing with suspended attorneys.